Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claim 8, the limitation “the second vacuum coating process is associated with a stronger heat development than the first vacuum coating process” is interpreted to mean that the second coating process has a higher operating temperature than the first coating process.
In claim 12, the limitation of a “ribbon-like” substrate is interpreted to mean any elongated, flexible substrate, such as one that can be used in a roll-to-roll or conveyor deposition process.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 3181209 A).
Regarding claim 1, Smith (US 3181209 A) teaches the production of a metal (electrically conductive) foil that does not vary with thickness (col 7 line 29-50), comprising an elongated strip of material acting as a (flexible) substrate to accommodate coating (depositing a layer) by the vapor source (col 5 line 19-38) and peeling the coating (layer) from the strip (substrate) as a foil (col 5 line 53-64). Furthermore, Smith teaches depositing using a vacuum evaporation 
Regarding claim 2, Smith teaches the movable substrate may be formed of stainless steel (metal) foil (col 3 line 1-2; Fig. 1E – 16).
Regarding claim 3, Smith teaches the movable substrate may be formed of stainless steel foil (col 3 line 1-2; Fig. 1E – 16).
Regarding claim 6, Smith teaches vaporization (evaporation) of copper to deposit on the substrate (col 2 line 39-58; Fig. 1B – 12, 14).
Regarding claim 12, Smith teaches the substrate is ribbon-like (Fig. 1E – 16, Fig. 3 – 63).
Regarding claim 13, Smith teaches continuous foil production by passing the substrate around rollers over a vapor source and storing the deposited coating on another roller (roll to roll process) (col 3 line 30-39; Fig. 1E, Fig. 3).
Regarding claim 14, Smith teaches aluminum foil production (col 4 line 5-17) and copper foil production (col 6 line 68-75, col 7 line 1 – 12).
Regarding claim 15, Smith teaches copper foil production (col 6 line 68-75, col 7 line 1 – 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3181209 A) in view of Kennedy (US 3729046 A).
Regarding claim 1, Smith (US 3181209 A) teaches the production of a metal (electrically conductive) foil that does not vary with thickness (col 7 line 29-50), comprising an elongated strip of material acting as a (flexible) substrate to accommodate coating (depositing a layer) by the vapor source (col 5 line 19-38) and peeling the coating (layer) from the strip (substrate) as a foil (col 5 line 53-64). Smith fails to explicitly teach ion etching the substrate before deposition or heating the substrate during or after the deposition. However, Kennedy the substrate is heated to and maintained within a defined temperature range during the condensation of vaporized metallic material (claim 2). Smith teaches that it is preferable to maintain the backing at nominal temperature throughout processing so that a minimum adherence of the vaporized copper coating to the backing will occur (col 3 line 21-29). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to both heat and maintain the substrate temperature of Smith, as described by Kennedy, in order to more accurately control the temperature. 
Regarding claim 2, Smith teaches the movable substrate may be formed of stainless steel (metal) foil (col 3 line 1-2; Fig. 1E – 16).
Regarding claim 3, Smith teaches the movable substrate may be formed of stainless steel foil (col 3 line 1-2; Fig. 1E – 16).
Regarding claim 6, Smith teaches vaporization (evaporation) of copper to deposit on the substrate (col 2 line 39-58; Fig. 1B – 12, 14).
Regarding claim 12, Smith teaches the substrate is ribbon-like (Fig. 1E – 16, Fig. 3 – 63).
Regarding claim 13, Smith teaches continuous foil production by passing the substrate around rollers over a vapor source and storing the deposited coating on another roller (roll to roll process) (col 3 line 30-39; Fig. 1E, Fig. 3).
Regarding claim 14, Smith teaches aluminum foil production (col 4 line 5-17) and copper foil production (col 6 line 68-75, col 7 line 1 – 12).
Regarding claim 15, Smith teaches copper foil production (col 6 line 68-75, col 7 line 1 – 12).


Claims 1-2, 4-7, 10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (EP0415206A2) in view of Wiklund (US 20110151276 A1).
Regarding claim 1, Yamagata (EP0415206A2) teaches the production of a metal (electrically conductive) foil comprising depositing component particles from a deposition source material consisting of predetermined metal components onto a flexible substrate by a vacuum PVD process and peeling the thin film from the substrate surface to obtain a metal foil (col 2 line 6-19). Yamagata also teaches a single target used for deposition of the metal components (col 5 line 23-35; Fig. 1 - 1) and the metal foil produced possesses a uniform thickness (col 5 line 50-55) and thus the metal foil consists of the same material along its thickness. Yamagata fails to explicitly teach ion etching the substrate before deposition or heating the substrate during or after the deposition. 
Regarding claim 2, Yamagata teaches the substrate is an endless belt made of soft metal material (metal foil) (col 5 line 29-32)
Regarding claim 4, Yamagata teaches the use of resin substrates, such as plastic sheets, as substrate material (col 7 line 29-33).
Regarding claim 5, Yamagata teaches glass substrates can be used (col 4 line 25-30)
Regarding claim 6, Yamagata teaches the deposition source material can be an evaporation source (col 4 line 31-34).
Regarding claim 7, Yamagata teaches the deposition can be performed by magnetron sputtering (col 3 line 1-8).
Regarding claim 10, Yamagata teaches a metal foil of thickness between 2 and 10 micrometers (col 5 line 1-3, claim 4). Yamagata teaches 2 to 10 micrometers but does not explicitly teach less than 3 micrometers. However, one would have expected the use of any value within the Yamagata range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2 to 10 micrometers, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 12, Yamagata teaches the flexible substrate is ribbon-like (col 1 line 17-35; Fig, 1, 2 – 5).
Regarding claim 13, Yamagata teaches the layer is deposited in an apparatus including a pair of guide rollers and a take-up roller to receive the resulting metal foil (roll-to-roll process) (col 5 line 23-35; Fig. 1 – 4,6).
Regarding claim 14, Yamagata teaches the deposition source materials include aluminum and magnesium (col 3 line 17-18).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (EP0415206A2) in view of Wiklund (US 20110151276 A1), as applied to claim 1 above, and further in view of Rogers (US 5135554 A) and Applicant’s admitted state of the prior art.
Claim 8:
Regarding claim 8, Yamagata teaches depositing multilayer metal foils (col 6 line 40-48) but fails to explicitly teach that a first sublayer is deposited by a first vacuum coating process and a second sublayer is deposited by a second vacuum coating process, wherein the second vacuum coating process is associated with a stronger heat development. However, Rogers (US 5135554 A) teaches a sputtering apparatus including a take up roller (Fig. 1 – 18), as in Yamagata, with two or more rows of targets along the length of the substrate (col 2 line 63-68, col 3 line 1-3), and each row may include the same target material (col 4 line 37-49; Fig. 2 – 42, 44, 46, 48, 50, 52), which would apply sequential (sub)layers of the same material onto the substrate. Because Rogers teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit multiple sublayers of the same material with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Yamagata in view of Rogers teaches the deposition of a first sublayer by a first sputtering (vacuum coating) process and a second sublayer by a second sputtering (vacuum coating) process but fails to explicitly teach that the second vacuum coating process is associated with stronger heat development than the first vacuum coating process. However, Yamagata teaches . Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the second sputtering source with an evaporation source with a reasonable expectation for success because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). Yamagata in view of Wiklund and Rogers teaches performing evaporation as a second vacuum coating process step, but does not explicitly teach performing a second vacuum coating process associated with stronger heat development. However, the applicant admits that evaporation is well known in the art to involve greater heat development than sputtering (Specification para 0025). Therefore, a person having ordinary skill in the art would have been aware that evaporation involves greater heat development than sputtering from the state of the art at the time of invention. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform a second vacuum coating process associated with stronger heat development, such as evaporation.
Claim 9:
Regarding claim 9, Yamagata in view of Rogers teaches the first sublayer deposited by magnetron sputtering and the second sublayer deposited by evaporation as described in the claim 8 rejection.
Claims 1, 5, 10-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo (JP2013087297A) in view of Wiklund (US 20110151276 A1).
Claim 1:
Regarding claim 1, Sumitomo (JP2013087297A) teaches producing a metal film (foil) on a paper (flexible) substrate (para 0010) in a vapor deposition (working) chamber (para 0024 line 210), wherein the film has a purity of 99.9% or more (para 0010), and thus consists of same electrically conductive material throughout the thickness of the foil, by depositing a layer of the metal (electrically conductive material) by vacuum vapor deposition (para 0015, 0017) and peeling the layer off of the flexible substrate (para 0023). 
Sumitomo fails to explicitly teach either an ion etching process performed on the surface region of the flexible substrate prior to depositing the layer of electrically conductive material and/or the layer of the electrically conductive material is heated during and/or after the layer is deposited. However, Wiklund (US 20110151276 A1) teaches in-line ion etching of the substrate before depositing in a roll-to-roll process in order to ensure that the layers are deposited directly onto the fresh, un-oxidized substrate surface (para 0023). Because Wiklund teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform ion etching on the substrate prior to deposition with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Claims 5, 10-11 and 14-15:
Regarding claim 5, Sumitomo teaches using paper as the substrate (para 0015).
Regarding claim 10, Sumitomo the thickness of the film can be less than 1000 nm, or 1 micron (para 0010) and thus less than 3 micron.
Regarding claim 11, Sumitomo the thickness of the film can be less than 1000 nm, or 1 micron (para 0010).
Regarding claim 14, Sumitomo teaches the metal film can be made of aluminum, copper, or silver (para 0018).
Regarding claim 15, Sumitomo teaches the metal film can be made of copper (para 0018).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hart (US 4971863 A) teaches peeling a metal foil from a substrate by cutting strips at right angles as described in the specification. Toth (US 4568413 A) reads on claim 1 because a heating step is used to bond the electroplating layer to the vacuum deposition layer, which consist of the same material, after deposition and before peeling; furthermore, Toth teaches tin and zinc as alternatives to copper, magnesium, and aluminum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794